TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-702-CV



                                     James Boyd, Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 212,085-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               James Boyd brings this accelerated appeal from a final order terminating his parental

rights to his minor children, G.B. and Y.B. Boyd is represented by court-appointed counsel who

thoroughly reviewed the record and filed an Anders brief concluding that Boyd’s appeal is frivolous

and without merit. Counsel’s brief meets the requirements of Anders by presenting a professional

evaluation of the record and demonstrating that there are no arguable grounds for appeal. See Anders

v. California, 386 U.S. 738, 744 (1967); see also Taylor v. Texas Dep’t of Protective & Regulatory

Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied).

               Boyd was provided with copies of his counsel’s brief and motion to withdraw. He

was advised of his right to examine the record and to file a pro se brief. He has not filed a pro se

brief or communicated with this Court in any way. Because our review of the record found nothing
that would arguably support an appeal, we agree that the appeal is frivolous and without merit. We

affirm the judgment of the trial court and grant the motion to withdraw as counsel.




                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Waldrop and Henson

Affirmed

Filed: October 26, 2007




                                                2